DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 5, 10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 20190260676) in view of Verplanken US 20210124694 in view of Barbalho et al (US 20210157725) and further in view of Bannon et al (US 6047357)

As to claim 1 Singh discloses an apparatus comprising a network device (Singh, 20 of Fig.2) that comprises packet-processing circuitry (Singh 34 of Fig.2) configured to apply sets of flow-specific actions to received packets (Singh ¶0050-1st – 4th sentences- matching packets, determining one or more actions for the flow- entails flow specific actions) based on identification of a respective flow for each of the received packets (Singh , ¶0031- 1st sentence- routers 12 (network device of Fig.2) may each implement a flow cache that includes a minimal list of forwarding actions per flow; Fig.2, wherein the packet-processing circuitry comprises a first flow cache (Singh 46 of Fig. 2, ¶0036- 1st sentence) and an electronic cache controller (Singh 37 of Fig, 2), the first flow cache being configured to aid in the identification by storing therein a plurality of entries (Singh ¶0044- 1st and 2nd sentences- Flow cache 46 may be configured to store, for each flow, a flow cache entry) each of the entries pointing to a respective one of the sets (Singh ¶0044- 3rd – 7th sentence), 
Singh however is silent where the electronic cache controller being configured to replace at least some of the entries based on corresponding first updatable counters. However in an analogous art Verplankken remedies this deficiency:  (Verplanken ¶0047- 2nd sentence- an entry can be allocated to the cache ….By replacing an existing entry for the given partition identifier, when the value of the counter associated with the given identifier is greater than or equal to the maximum occupancy- updatable counter);
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Singh with that of Verplankken for the purpose of allocating entries based on counter value (Verplankken ¶0046- 1st sentence).
Barbalho ¶0056- last sentence- all the data structures are updated in O(1) by consulting the hash map, and for every hit we just update the counter associated to the cache hit position) . Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Singh and Verplankken with that of Baarbalho for the purpose of dynamically adjusting cache sizes (Barbalho- Abstract).
All inventors are silent wherein the packet-processing circuitry comprises a plurality of flow caches configured to be accessed in a defined sequence in response to one or more cache misses, said plurality including the first flow cache. However in an analogous art Bannon remedies this deficiency: Bannon Col.5, lines 21-29- hierarchical …smallest and fastest primary cache memory …while increasingly slower and larger secondary cache memories...a cache miss in the secondary cache causes the CPU to access the next cache memory even lower in the hierarchy, and so on, until such time as a cache hit occurs in some level of the cache structure, Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Singh, Verplankken and Baarbalho with that of Bannon for the purpose of organizing cache memory in hierarchical structure (Bannon Col. 5, lines 21- 25).
 
As to claim 2 the combined teachings of Singh, Verplankken, Baarbalho and Bannon disclose the apparatus of claim 1, wherein, in response to a cache miss, the packet processing circuitry is configured to: decrement the first updatable counter for a corresponding existing one of the entries (Barbalho ¶0036- last sentence- in the event of a cache miss in an LRU cache, the data originally occupying the last slot of the cache 118 C.sub.i[s] is evicted from the cache 118)

As to claim 5 the combined teachings of Singh, Verplankken, Baarbalho and Bannon disclose  the apparatus of claim 1, wherein a value of the increment is variable (Barbalho ¶0046- 4th and 5th sentence- counter 500 is incremented to E=3, and the eviction list is updated- suggesting a variable incrementing value)

As to claim 10 the combined teachings of Singh, Verplankken, Baarbalho and Bannon disclose the apparatus of claim 1, wherein the packet-processing circuitry is configured to change a value of the increment for a replaced entry (Barbalho ¶0047- 4th sentence- counter 505 is incremented to PHGa= The eviction necessary to enable address 53 to be added to the cache 118 causes address 9 to be evicted.  The eviction list is updated … and the eviction counter 500 is updated). 

As to claim 12 the combined teachings of Singh, Verplankken, Baarbalho and Bannon disclose the apparatus of claim 1, wherein the plurality of flow caches includes a second flow cache that follows the first flow cache in the defined sequence (Bannon Col.4, lines 16-20- caches are arranged in a hierarchical fashion; Bannon Col. 4, lines 26-40- Sequence of operation)..

As to claim 13 the combined teachings of Singh, Verplankken, Baarbalho and Bannon disclose the apparatus of claim 1, wherein the plurality of flow caches includes a second flow cache that precedes the first flow cache in the defined sequence (Bannon Col.4, lines 16-20, Col. 4, lines 26-40). 

As to claim 14 the combined teachings of Singh, Verplankken, Baarbalho and Bannon discloses The apparatus of claim 13, wherein the plurality of flow caches includes a third flow cache that follows the first flow cache in the defined sequence(Bannon Col.4, lines 16-20, Col. 4, lines 26-40). 
As to claim 16 the combined teachings of Singh, Verplankken, Baarbalho and Bannon disclose the apparatus of claim 1, wherein at least some of the sets have a single respective action (Singh ¶0006- obtaining, by the network device from a flow cache entry for the flow, a memory address referenced by one or more actions of the flow cache entry.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Verplanken, in view of Barbalho, in view of Bannon and further in view of Wozniak et al US 20200326885.

As to claim 3 the combined teachings of Singh, Verplankken and Baarbalho disclose the apparatus of claim 1, wherein the electronic cache controller is configured to determine whether or not to replace a stored entry whose corresponding first updatable counter is decremented to zero (Barbalho ¶0043). Singh, Verplankken and Baarbalho however are silent where this is based on a fixed nonzero probability of replacement. However in an analogous art Wozniak remedies this deficiency: (Wozniak ¶0066- 3rd sentence- counter can decrease at fixed time intervals…, where the storage unit was indicated in the possible set of storage units and/or otherwise was assigned a weight in accordance with a non-zero probability. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Singh, Verplankken and Baarbalho with that of Wozniak for the purpose of using probabilistic selection function in selecting stored entries (Wozniak- Abstract)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Verplanken and in view of Barbalho in view of Bannon and further in view of Srinivasan et al (US 7289442).

As to claim 4 the combined teachings of Singh, Verplankken and Baarbalho disclose the apparatus of claim 1, however silent wherein the packet-processing circuitry is configured to reset to a fixed value the first updatable counter corresponding to a replaced entry-However in an analogous art Srinivasan remedies this deficiency:   Srinivasan Col.10, lines 28-30- thereafter, for each new TD entry stored in table 2020 after counter 2002 is reset to its minimum value of all 0's). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Singh, Verplankken and Baarbalho with that of Srinivasan for the purpose of resetting values of counters for each new entry (Srinivasan Col.10, lines 28-30)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Verplanken and in view of Barbalho in view of Bannon and further in view of Mekkattuparamban et al (US 20140226661).

As to claim 15 the combined teachings of Singh, Verplankken and Baarbalho disclose the apparatus of claim 1, however silent wherein the network device comprises an Open Virtual Switch that includes the packet-processing circuitry (Mekkattuparamban ¶0029- 3rd sentence- Processing by the OVS user space daemon ….for packet processing). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Singh, Verplankken and Baarbalho with that of Mekkattuparamban for the purpose of performing per flow fast path processing on packets (Mekkattuparamban ¶0015- 1st sentence).

Claims 19, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Verplanken in view of Barbalho and further in view of Kumar et al (US 8937865).

As to claim 19 Singh discloses an apparatus (Singh Network device 20 of Fig.2) comprising:
at least one processor (Singh ¶0044-6th sentence- Forwarding component 42 may represent a packet 
processor, ; and at least one memory including program code (Singh ¶0038- 1st sentence- computer program, stored on a computer-readable storage medium… or memory); and wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus at least to: apply sets of flow-specific actions to received packets based on identification of a respective flow for each of the received packets(Singh ¶0050-1st – 4th sentences- matching packets, determining one or more actions for the flow- entails flow specific actions); perform said identification using a flow cache configured to store therein a plurality of entries (Singh 46 of Fig. 2, ¶0036- 1st sentence; ¶0044- 1st and 2nd sentences- Flow cache 46 may be configured to store, for each flow, a flow cache entry)), each of the entries pointing to a respective one of the sets (Singh ¶0044- 3rd – 7th sentence); 
Singh however is silent in replacing at least some of the entries based on corresponding updatable counters; However in an analogous art Verplankken remedies this deficiency:  (Verplanken ¶0047- 2nd sentence- an entry can be allocated to the cache ….By replacing an existing entry for the given partition identifier, when the value of the counter associated with the given identifier is greater than or equal to the maximum occupancy- updatable counter);
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Singh with that of Verplankken for the purpose of allocating entries based on counter value (Verplankken ¶0046- 1st sentence).
Singh and Verplankken however are silent wherein in response to a cache hit, increment the updatable counter corresponding to a hit entry. However in an analogous art Barbalho remedies this deficiency:  Barbalho ¶0056- last sentence- all the data structures are updated in O(1) by consulting the hash map, and for every hit we just update the counter associated to the cache hit position) . Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention (Barbalho- Abstract).
All inventors are silent in generate a hash value by applying a hash function to a packet header; and index the plurality of entries stored in the flow cache using a corresponding plurality of different hash values generated by applying the hash function.. However in an analogous art Kumar remedies this deficiency: (Kumar claims 4 and 13- applying a hash function to a header of each of the packets to generate a corresponding hash value… and wherein the hash value comprises an index into a link association table that includes a plurality of entries; Col. 11, lines 59- 65). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Singh, Verplankken and Baarbalho with that of Kumar for the purpose of association of the packet flows (Kumar Col.6, lines 55-67).

As to claim 20 Singh discloses a non-transitory machine-readable medium, having encoded thereon program code (Singh ¶0071- 1st sentence), wherein, when the program code is executed by a machine (Singh ¶0071- 2nd sentence), the machine implements a method comprising:
applying sets of flow-specific actions to received packets based on identification of a respective flow for each of the received packets(Singh ¶0050-1st – 4th sentences- matching packets, determining one or more actions for the flow- entails flow specific actions); performing said identification using a flow cache configured to store therein a plurality of entries(Singh 46 of Fig. 2, ¶0036- 1st sentence; ¶0044- 1st and 2nd sentences- Flow cache 46 may be configured to store, for each flow, a flow cache entry)); each of the entries pointing to a respective one of the sets(Singh ¶0044- 3rd – 7th sentence);
Singh however is silent in replacing at least some of the entries based on corresponding updatable counters; However in an analogous art Verplankken remedies this deficiency:  (Verplanken ¶0047- 2nd sentence- an entry can be allocated to the cache ….By replacing an existing entry for the given partition identifier, when the value of the counter associated with the given identifier is greater than or equal to the maximum occupancy- updatable counter);
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Singh with that of Verplankken for the purpose of allocating entries based on counter value (Verplankken ¶0046- 1st sentence).
Singh and Verplankken however are silent wherein in response to a cache hit, increment the updatable counter corresponding to a hit entry. However in an analogous art Barbalho remedies this deficiency:  Barbalho ¶0056- last sentence- all the data structures are updated in O(1) by consulting the hash map, and for every hit we just update the counter associated to the cache hit position) . Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Singh and Verplankken with that of Baarbalho for the purpose of dynamically adjusting cache sizes (Barbalho- Abstract).
All inventors are silent in generate a hash value by applying a hash function to a packet header; and index the plurality of entries stored in the flow cache using a corresponding plurality of different hash values generated by applying the hash function.. However in an analogous art Kumar remedies this deficiency: (Kumar claims 4 and 13- applying a hash function to a header of each of the packets to generate a corresponding hash value, …, and wherein the hash value comprises an index into a link association table that includes a plurality of entries Col. 11, lines 59- 65)Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Singh, Verplankken and Baarbalho with that of Kumar for the purpose of association of the packet flows (Kumar Col.6, lines 55-67).

As to claim 25 Singh discloses an apparatus (Singh Network device 20 of Fig.2) comprising:
at least one processor (Singh ¶0044-6th sentence- Forwarding component 42 may represent a packet 
processor, ; and at least one memory including program code (Singh ¶0038- 1st sentence- computer program, stored on a computer-readable storage medium… or memory); and wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus at least to: apply sets of flow-specific actions to received packets based on identification of a respective flow for each of the received packets(Singh ¶0050-1st – 4th sentences- matching packets, determining one or more actions for the flow- entails flow specific actions); perform said identification using a flow cache configured to store therein a plurality of entries (Singh 46 of Fig. 2, ¶0036- 1st sentence; ¶0044- 1st and 2nd sentences- Flow cache 46 may be configured to store, for each flow, a flow cache entry)), each of the entries pointing to a respective one of the sets (Singh ¶0044- 3rd – 7th sentence); 
Singh however is silent in replacing at least some of the entries based on corresponding updatable counters; However in an analogous art Verplankken remedies this deficiency:  (Verplanken ¶0047- 2nd sentence- an entry can be allocated to the cache ….By replacing an existing entry for the given partition identifier, when the value of the counter associated with the given identifier is greater than or equal to the maximum occupancy- updatable counter);
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Singh with that of Verplankken for the purpose of allocating entries based on counter value (Verplankken ¶0046- 1st sentence).
Singh and Verplankken however are silent wherein in response to a cache hit, increment the updatable counter corresponding to a hit entry. However in an analogous art Barbalho remedies this deficiency:  Barbalho ¶0056- last sentence- all the data structures are updated in O(1) by consulting the hash map, and for every hit we just update the counter associated to the cache hit position) . Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Singh and Verplankken with that of Baarbalho for the purpose of dynamically adjusting cache sizes (Barbalho- Abstract); 
 wherein the packet-processing circuitry is configured to generate a hash value by applying a hash function to a packet header; and wherein the plurality of entries stored in the first flow cache are indexed therein using a corresponding plurality of different hash values generated by the packet-processing circuitry. However in an analogous art Kumar remedies this deficiency: (Kumar claims 4 and 13- applying a hash function to a header of each of the packets to generate a corresponding hash value, …, and wherein the hash value comprises an index into a link association table that includes a plurality of entries Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Singh, Verplankken and Baarbalho with that of Kumar for the purpose of association of the packet flows (Kumar Col.6, lines 55-67).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Verplanken in view of Barbalho in view of Kumar and further in view of Wang et al (US 20200076928).

As to claim 26  the combined teachings of Singh, Verplankken and Baarbalho and Kumar  discloses the apparatus of claim 25, wherein the packet-processing circuitry is configured to identify the cache hit by: finding a matching one of the entries in the first flow cache using the hash value as an index thereto (Kumar claims 4 and 13); All inventors however are silent in matching a flow key in said matching one of the entries to the packet header However in an analogous art Wang remedies this deficiency: Wang ¶0031- 4th and 5th sentence- packet header is again parsed to determine a new flow key, and then operations proceed to step 306, where it is determined whether the new flow key matches an entry in the flow cache… A cache hit may occur if, for example, an entry has been written to the flow cache for this packet).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Singh, Verplankken, Baarbalho and Kumar with that of Wang for the purpose of improving flow cache techniques (Wang ¶0023- 1st sentence).

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Verplanken and further in view of Barbalho 

As to claim 21 Singh discloses an apparatus (Singh Network device 20 of Fig.2) comprising: at least one processor (Singh ¶0044-6th sentence- Forwarding component 42 may represent a packet processor, ; and at least one memory including program code (Singh ¶0038- 1st sentence- computer program, stored on a computer-readable storage medium… or memory); and wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus at least to: apply sets of flow-specific actions to received packets based on identification of a respective flow for each of the received packets(Singh ¶0050-1st – 4th sentences- matching packets, determining one or more actions for the flow- entails flow specific actions); perform said identification using a flow cache configured to store therein a plurality of entries (Singh 46 of Fig. 2, ¶0036- 1st sentence; ¶0044- 1st and 2nd sentences- Flow cache 46 may be configured to store, for each flow, a flow cache entry)), each of the entries pointing to a respective one of the sets (Singh ¶0044- 3rd – 7th sentence); 
Singh however is silent in replacing at least some of the entries based on corresponding updatable counters; However in an analogous art Verplankken remedies this deficiency:  (Verplanken ¶0047- 2nd sentence- an entry can be allocated to the cache ….By replacing an existing entry for the given partition identifier, when the value of the counter associated with the given identifier is greater than or equal to the maximum occupancy- updatable counter);
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Singh with that of Verplankken for the purpose of allocating entries based on counter value (Verplankken ¶0046- 1st sentence).

However in an analogous art Barbalho remedies this deficiency:  Barbalho ¶0056- last sentence- all the data structures are updated in O(1) by consulting the hash map, and for every hit we just update the counter associated to the cache hit position; ¶0043- 2nd sentence- Accordingly, at time T=1, the eviction counter 500 is set to zero (E=0) and the PHGa counter 505 is also set to zero (PHGa=0). ) . Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Singh and Verplankken with that of Baarbalho for the purpose of dynamically adjusting cache sizes (Barbalho- Abstract); 

As to claim 22 Singh discloses an apparatus (Singh Network device 20 of Fig.2) comprising: at least one processor (Singh ¶0044-6th sentence-Forwarding component 42 may represent a packet processor, ;)and at least one memory including program code (Singh ¶0038- 1st sentence- computer program, stored on a computer-readable storage medium… or memory); and wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus at least to: apply sets of flow-specific actions to received packets based on identification of a respective flow for each of the received packets(Singh ¶0050-1st – 4th sentences- matching packets, determining one or more actions for the flow- entails flow specific actions); perform said identification using a flow cache configured to store therein a plurality of entries (Singh 46 of Fig. 2, ¶0036- 1st sentence; ¶0044- 1st and 2nd sentences- Flow cache 46 may be configured to store, for each flow, a flow cache entry)), each of the entries pointing to a respective one of the sets (Singh ¶0044- 3rd – 7th sentence); 
Singh however is silent in replacing at least some of the entries based on corresponding updatable counters; However in an analogous art Verplankken remedies this deficiency:  (Verplanken ¶0047- 2nd sentence- an entry can be allocated to the cache ….By replacing an existing entry for the given partition identifier, when the value of the counter associated with the given identifier is greater than or equal to the maximum occupancy- updatable counter);
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Singh with that of Verplankken for the purpose of allocating entries based on counter value (Verplankken ¶0046- 1st sentence).
Singh and Verplankken however are silent wherein in response to a cache hit, increment the updatable counter corresponding to a hit entry  and wherein the electronic cache controller is configured to replace an existing one of the entries if a value of the first updatable counter corresponding to said existing one of the entries is greater than a first threshold value and if a number of packets of other flows arrived after a last hit on said existing one of the entries is greater than a second threshold value.. However in an analogous art Barbalho remedies this deficiency:  Barbalho ¶0056- last sentence- all the data structures are updated in O(1) by consulting the hash map, and for every hit we just update the counter associated to the cache hit position; Fig.10, ¶0067, ¶0068-1st – 3rd sentences ) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teaching of Singh and Verplankken with that of Baarbalho for the purpose of dynamically adjusting cache sizes (Barbalho- Abstract); 

As to claim 23 the combined teachings of Singh, Verplanken and Barbalho disclose the apparatus of claim 22, wherein the first and second threshold values are identical (Barbalho 1065 and 1070 of Fig.10- ¶0068- 3rd and 4th sentence- set of rules employing thresholds that may be used to implement the dynamic cache size adjustment based on determinations (blocks 1055 and 1060)).

As to claim 24 the combined teachings of Singh, Verplanken and Barbalho disclose the apparatus of claim 22, wherein the first and second threshold values are different (Barbalho 1065 and 1070 of Fig.10- ¶0068- 3rd and 4th sentence- set of rules employing thresholds that may be used to implement the dynamic cache size adjustment based on determinations (blocks 1055 and 1060))).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gray et al – Tracking Cache line Consumption- US 2019/0163630, ¶0022.
Katan et al – Flow Monitoring in network Devices- US 2021/0160184, ¶0017

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DERRICK V ROSE/Examiner, Art Unit 2462